Case 3:18-cv-07548-EDL Document 1-2 Filed 12/14/18 Page 1 of 3




EXHIBIT B
                   Case 3:18-cv-07548-EDL Document 1-2 Filed 12/14/18 Page 2 of 3


Janet Hayes

From:                                Amazon.com <store-news@amazon.com>
Sent:                                Sunday, November 25, 2018 7:49 PM
To:                                  Janet Hayes
Subject:                             {EXT} Janet: Williams-Sonoma Peppermint Bark 1 Pound Tin and more items for you.




      Thank you for shopping on Amazon. We’ve found some
      recommendations, just for you.




                                                Your Amazon.com Today's Deals See All Departments




                                   Free shipping on over 100 million items


            Janet, millions of items from our vast selection at
            great prices – Find something you’ll like today.

                                            Explore your Recommendations




                                                Items from
                                           your browsing history




                                                              1
              Case 3:18-cv-07548-EDL Document 1-2 Filed 12/14/18 Page 3 of 3




                                        Williams-Sonoma Peppermint Bark 1
                                                    Pound Tin
                                                                  $47.35

                                          Deals we found for you




Save on SQUIRREL BRAND Save on Graze Oat Squares Mentholatum Natural Ice                                        Save on Mugzie Corvette
      Artisan Nuts...            with...               Lip Balm...                                                    C5 Logo...

     $15.30 - $22.84                 $24.92 $17.15 (31% off)                $17.37 $10.89 (37% off)                  $14.00 - $15.56


                                                                                                            Connect with us




We hope you found this message to be useful. However, if you'd rather not receive future e-mails of this sort from Amazon.com, please
unsubscribe here

Please note that product prices and availability are subject to change. Prices and availability were accurate at the time this email was sent;
however, they may differ from those you see when you visit Amazon.com.

© 2018 Amazon.com, Inc. or its affiliates. All rights reserved. Amazon, Amazon.com, the Amazon.com logo and 1-Click are registered
trademarks of Amazon.com, Inc. or its affiliates. Amazon.com, 410 Terry Avenue N., Seattle, WA 98109-5210.

Reference: 374468820

Please note that this message was sent to the following e-mail address:




                                                                        2
